IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-21159
                        Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

JOSÉ ANGEL AGUIRRE,

                                              Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CR-241-1
                       --------------------

                            August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     José Angel Aguirre, pleaded guilty to three-counts of an

indictment charging him with conspiracy and knowingly possessing

counterfeit immigration documents.    Aguirre argues that the

district court was clearly erroneous in failing to award him a

downward adjustment under the sentencing guidelines because he

was a minor participant in the offense.       Aguirre asserts that he

was simply a runner in the counterfeit immigration document

scheme.   We review the sentencing court’s determination that a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-21159
                                  -2-

defendant did not play a minor or minimal role in the offense for

clear error.     United States v. Zuniga, 18 F.3d 1254, 1261 (5th

Cir. 1994).

     Aguirre’s only argument is that he is entitled to the minor-

participant reduction because he had no responsibilities other

than as a runner.    The undisputed facts show that Aguirre was

more than a mere runner who simply acted as a courier of illicit

goods.   He negotiated the deals, gathered information, collected

money, and delivered the goods.    The district court did not

clearly err in finding that Aguirre’s role was not minor

considering the "broad context" of the offense.     See United

States v. Atanda, 60 F.3d 196, 198 (5th Cir. 1995).

     AFFIRMED.